Order entered February 2, 2021




                                    In the
                           Court of Appeals
                    Fifth District of Texas at Dallas
                             No. 05-20-00983-CV

                           IN RE C.D.C., Relator

         Original Proceeding from the 439th Judicial District Court
                         Rockwall County, Texas
                      Trial Court Cause No. 1-15-698

                                   ORDER
               Before Justices Pedersen, III, Carlyle, and Garcia

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus, and DENY the motion for emergency stay as moot.


                                             /s/   CORY L. CARLYLE
                                                   JUSTICE